 1   HOGAN HULET PLLC
     KENNETH E. HOGAN
 2   Nevada Bar No. 10083
     E-mail: ken@h2legal.com
 3   1140 N Town Center Drive, Suite 300
     Las Vegas, Nevada 89113
 4   Tel: (702) 800-5482

 5   Attorneys for Defendant Sergio Buenrostro

 6
                                  UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8

 9   INJURYLOANS.COM, LLC, a Nevada entity;            CASE NO. 2:18-cv-01926-GMN-VCF
     ADAM STOKES, an individual,
10
                                   Plaintiffs,         STIPULATION TO EXTEND TIMELINES
11                                                     ASSOCIATED WITH PLAINTIFF’S
     vs.                                               MOTION TO EXCLUDE DESTROYED
12                                                     OR UNPRESERVED ELECTRONIC
     SERGIO BUENROSTRO, an individual;                 EVIDENCE; MOTION TO LIMIT USE
13   CITIBANK, N.A., an entity,                        OF FORGED EMAILS AT TRIAL; OR
                                                       IN THE ALTERNATIVE, MOTION
14                                 Defendants.         FOR ADVERSE INFERENCE
                                                       INSTRUCTION (ECF 164)
15
                                                       (First Request)
16
            Plaintiffs INJURYLOANS.COM, LLC and ADAM STOKES (together, “Plaintiffs”) and
17
     Defendants CITIGROUP, INC. (“Citigroup”) and SERGIO BUENROSTRO (“Mr. Buenrostro”,
18
     together with Citigroup, “Defendants”), hereby submit this stipulation and hereby to extend the
19
     timelines for filing Opposition and Reply Briefs associated with Plaintiffs’ MOTION TO
20
     EXCLUDE DESTROYED OR UNPRESERVED ELECTRONIC EVIDENCE; MOTION TO
21
     LIMIT USE OF FORGED EMAILS AT TRIAL; OR IN THE ALTERNATIVE, MOTION FOR
22
     ADVERSE INFERENCE INSTRUCTION (ECF 164, the “Motion”) as follows:
23
            Opposition Briefs: a ten-business-day extension, to be due on May 14, 2021.
24
            Reply Briefs: a like extension, to be due on May 28, 2021.
25
            This stipulation is submitted in good faith due to workload and scheduling requirements
26
     of the parties’ counsel that preclude fully addressing the issues raised in the Motion in the
27
     original 14 days allotted.
28


                                                   1
 1   Respectfully submitted, stipulated, and dated this 28th day of April, 2021.

 2                                             HOGAN HULET PLLC

 3
                                               ss:// Kenneth E. Hogan
 4                                             KENNETH E. HOGAN, ESQ.
                                               1140 N Town Center Drive, Suite 300
 5                                             Las Vegas, Nevada 89144
                                               Attorneys    for   Defendant/Counterclaimant
 6                                             Buenrostro

 7   Stipulated and dated this this 28th day of April, 2021.

 8                                             ANDERSEN & BROYLES, LLP

 9
                                               ss:// Karl Andersen
10                                             KARL ANDERSEN, ESQ.
                                               5550 Painted Mirage Road, Suite 320 Las
11                                             Vegas, Nevada 89149
                                               Attorney for Plaintiffs/Counterdefendants
12

13   Stipulated and dated this this 28th day of April, 2021.

14                                             AKERMAN, LLP

15
                                               ss:// Donna Wittig
16                                             DONNA WITTIG, ESQ.
                                               1635 Village Center Circle, Suite 200
17                                             Las Vegas, NV 89134
                                               Attorneys for Citibank, N.A.
18

19

20                             ORDER

21

22
                              IT IS SO ORDERED.
23
                              Dated this ____
                                          30 day of April, 2021.
24

25

26                            ___________________________
                              Gloria M. Navarro, District Judge
27
                              UNITED STATES DISTRICT COURT
28


                                              2
